BROOKSHIRE, Justice,
dissenting.
I respectfully dissent from the opinion of the majority. The majority opinion does not make it clear that Appellant’s confession was not used as evidence at the trial. Appellant was convicted upon the eye-witness testimony given in court by the robbery victims. Appellant’s argument on appeal is that the police took advantage of his confession to bring him into court where the victims of the crime identified him as one of three men who robbed them at gunpoint. Therefore, it is clear that Appellant seeks to have this court suppress the identity evidence as the tainted fruit of an illegally-obtained confession. It is not the fruit of any confession, because the victims knew the “face” or “identity information” immediately after the crime as to who assaulted them long before the confessions were made.
*548The Court of Criminal Appeals has held that the in-court identification of a defendant can never be suppressed as the illegal fruit of an unlawful arrest. Pichon v. State, 683 S.W.2d 422 (Tex.Crim.App.1984). Inherent in the position taken by the majority in this case is the notion that a person’s rights against unlawful search or arrest are somehow less important than one’s right to not be compelled to testify against himself. Otherwise, there is no distinction between the present case and Pichón, supra.
Furthermore, the record clearly reveals that Appellant acted as if the peace officers had no direct authority to plea bargain. With regard to the Montgomery County charges against him, Appellant bargained with the Montgomery County District Attorney. Detective Burks, of Montgomery County, merely told Appellant that Detective Allen, from the Liberty County Sheriff’s Office, had agreed that no prosecution would be undertaken. Even this matter was disputed. Burks never told Appellant that the District Attorney for Liberty County had agreed to such a deal. Therefore, I would not hold that the trial court erred in finding that Appellant did not rely on Burks’ promise in making his confession about Liberty County crimes.
It should be remembered that there was a separate hearing on the Motion to Quash and on the Motion to Suppress Evidence. This hearing was carefully conducted. Immediately after the Appellant was arrested, he asked Detective Burks if he ever engaged in “horse trading”. Sossamon immediately initiated the conversations that led to the information concerning other crimes that had been committed in Harris County, Liberty County, McLennan County, as well as Comal County. But the first arrangement or first agreement between Burks and Sossamon had to do with offenses committed within Montgomery County. It is interesting to note that Burks testified that one of the very first things he did was to check with the Montgomery County District Attorney before he made any agreement or deal with Sossa-mon. In fact, it is fair to say that Burks knew that the very first step for him was to check with the proper and correct District Attorney, being his own District Attorney, in Montgomery County concerning crimes committed in that county. This was done before any deal or agreement was made between Burks and Sossamon as to the Montgomery County offenses.
In fact, when the then District Attorney took the stand at the hearing conducted outside the presence of the jury, he testified that he and Burks had a number of conversations- that extended over more than two weeks period of time before he agreed to authorizing Detective Burks to make any sort of an agreement or deal with Sossamon.
After the Montgomery County situation had been worked out, Detective Burks did call Detective Allen with the Sheriff’s Department in Liberty County but there is evidence of probative force that Allen told Burks that he, Burks, would have to have his own District Attorney get in touch with the Liberty County District Attorney before any deal or agreement not to indict or not to prosecute Sossamon could be made. Burks did not see that this precondition was done and accomplished before Sossa-mon made his statements and gave information concerning the Liberty County offenses. Detective Burks, I feel sure, although acting in good faith, must have known that it was necessary to obtain the approval and authority from the Liberty County District Attorney’s office because Burks, himself, requested that his own District Attorney contact the Liberty County District Attorney to see if an agreement and understanding could be reached between the two district attorneys. This agreement and understanding was not accomplished.
But it is clear that Detective Burks definitely remembered that Allen told Burks to have the Montgomery County District Attorney contact the Liberty County District Attorney and obtain approval before any agreement, understanding or deal could be validly made with Sossamon to the effect that Sossamon would not be indicted or prosecuted in Liberty County. Detective Burks also admitted that he did not know *549how things worked in Liberty County; but, nevertheless, he went ahead and took a statement from Sossamon and, again, in the record, Burks repeated that he knew that it was necessary for him to have the District Attorney of Montgomery County check this matter out thoroughly and completely with the District Attorney of Liberty County, which was not done.
Sossamon knew of 27 or 28 different crimes committed in different counties. Even before Sossamon was apprehended, Burks knew that Sossamon had been charged, and probably convicted, of one aggravated robbery and two attempted capital murders in 1979, in Harris County, and Sossamon had 3 additional offenses in the State of Virginia in the years 1974 and 1975. When Sossamon’s past record was gone into, an objection was made and the trial court announced that this evidence was relevant to go into the state of mind of the Appellant and to demonstrate his experience with law enforcement officers and his past experience with what his rights were.
Detective Burks, still acting in good faith, I feel sure, also knew that, before Sossamon gave a confession, concerning the offenses in Montgomery County, the District Attorney of Montgomery County, himself — now a District Judge — had given personal, direct, face-to-face assurances to Sossamon that he, the District Attorney, would follow and give great weight to Burks’ recommendations provided that Sos-samon gave sufficient assistance and information relevant to the Montgomery County crimes. It is apparent that, at least at one stage of these matters, Sossamon was doing the plea bargaining himself directly with the Montgomery County District Attorney in a face-to-face situation. I would conclude that there is ample evidence of probative force that the Liberty County District Judge, at the hearing, simply concluded and decided that Sossamon was not relying upon Detective Burks or upon the District Attorney of Montgomery County to insulate him from indictment and prosecution in Liberty County, but, rather, Sos-samon was merely setting into motion his own plan or machinations.
In any event, this dissent is certainly justified because it calls attention to a matter that can be remedied and improved by legislation. Solons of Texas can, by appropriate legislation, after proper, adequate and full hearings, weighing the rights of the various parties, enact a statute that would make it clear to law enforcement officers, as well as district attorneys, as to what the proper procedure would be before these law enforcement officers or district attorneys agreed to not indict and not prosecute in exchange for information concerning numerous other crimes — in this case as many as 28 — committed in several counties. The lawmakers in Austin can remedy this situation and set out, in detail, the rights, powers and responsibilities of persons situated as were Detective Burks and Detective Allen and the District Attorney of Montgomery County and the District Attorney of Liberty County. The issues before us may be a close question under the present law but they should be addressed and remedied by enlightened legislation.
The real danger in the holding of the court is that a very well experienced and hardened accused — and, here, I speak of a hypothetical case — might actually overreach an inexperience, zealous peace officer and obtain complete immunity from indictment and prosecution for numerous crimes committed in many counties and other jurisdictions without any consultation with the several, other counties or jurisdictions.
Under this record, the trial court could have reasonably concluded, and did conclude, from probative evidence, that Appellant did not rely upon Burks’ promise. Hence, I would affirm the judgment of the trial court.